Citation Nr: 1434620	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-05 967	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1990 to June 1991.  He also completed reserve service through March 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board remanded the case for further development, some of which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In October 2013, the Board remanded the claim to afford the Veteran a VA examination.  The Board directed the VA examiner to address the evaluations by private health-care providers.  Although the record does contain the evaluations, the VA examiner was unable to locate them. 

As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner who had not previously examined the Veteran, to determine the current level occupational and social impairment due to PTSD. 


The VA examiner is asked to review the evaluations in August 2009 and in May 2011 by Louise Glogau, MA, LPA, and in February 2013 by E.W. Hoeper, MD, of the Goldsboro Psychiatric Clinic.  

The Veteran's file must be made available to the VA examiner  

2. After the above development adjudicate the claim. If the benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



